Citation Nr: 9917512	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), with alcohol abuse and dependence, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to September 
1970.

This case most recently came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of July 
1996, in which the Department of Veterans Affairs (VA) 
Regional Office (RO), in Jackson, Mississippi granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

The veteran's representative, as part of his Informal Hearing 
Presentation dated in March 1999, is shown to have included 
as one of the questions at issue whether new and material 
evidence has been submitted to reopen a claim for service 
connection for low back pain.  A RO rating decision, dated in 
September 1998, indicated that new and material evidence 
adequate to reopen the claim for low back pain had not been 
submitted.  The rating action pointed out that service 
connection had previously been denied (February 1971) for low 
back pain since the condition was not shown to have been 
incurred in or aggravated by military service.  The veteran 
was notified of this decision in October 1998.  An appeal to 
this September 1998 RO determination has not been perfected.  
Therefore, as this issue has not been procedurally developed 
for appellate consideration, it is referred to the RO for all 
action as appropriate, to include informing the veteran as to 
the requirements of perfecting his appeal for service 
connection for low back pain.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD, with alcohol abuse and dependence, is 
productive of no more than definite social and industrial 
impairment and results in no more than social and 
occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.
CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD, with alcohol abuse and dependence, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (in effect prior to November 7, 
1996); Diagnostic Code 9411 (in effect on November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that as a result of his service-connected 
psychiatric disability, he must take prescription medication 
on a daily basis, suffers from depression, and has dreams 
about his wartime experiences nightly.  He also states that 
he ruminates about combat several times a day, and that he is 
bothered by crowds and loud noises.  Additionally, it is 
asserted that the veteran's PTSD has had a negative impact on 
his career with the U.S. Postal Service (Postal Service), in 
that he has had to take lots of sick leave and unscheduled 
leave due to his inability to sleep after experiencing a 
nightmare.  He also states that he can't be promoted be 
promoted on his job because of a number of suspensions, and 
official letters of warnings.  In addition, the veteran's 
representative has indicated, as part of his Informal Hearing 
Presentation to the Board, dated in March 1999, that the 
veteran is currently on a leave of absence from his employer, 
the Postal Service.  The representative specifically points 
out that the veteran's leave of absence, effective in March 
1998, is due to his record of being consistently reprimanded 
for excessive tardiness as well as not coming to work.  

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  38 
U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), the Board is obligated to assist the veteran in the 
development of his claim.  Upon a review of the record, the 
Board finds that all of the evidence necessary for 
adjudication of his claim has been obtained.  In particular, 
all relevant VA and treatment records have been obtained, and 
the veteran was afforded a VA examination to assess his 
psychiatric disability and level of functioning in August 
1998.  Therefore, the duty to assist the veteran, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Service connection for PTSD was established by means of a 
July 1996 rating decision, wherein a 10 percent rating 
evaluation was assigned, from June 1, 1996.  The RO, by means 
of a rating decision dated in February 1997, in 
recharacterizing the veteran's psychiatric disability as 
PTSD, with alcohol abuse and dependence, increased the 
disability evaluation from 10 to 30 percent, from January 26, 
1995.  The 30 percent rating assigned in February 1997 has 
remained in effect since that time.  Subsequently, as noted 
above, the Board, in April 1998, remanded the issue to the RO 
so that additional development of the evidence could be 
accomplished.

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that when the applicable 
regulations are amended during the pendency of an appeal, the 
version of the regulations most favorable to the veteran 
should be applied to the claim.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code (DC) 9411 of VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4.  Under DC 9411, in 
effect prior to November 7, 1996, when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
evaluation is warranted.

In Hood v. Brown, 4 Vet. App. 301 (1993) the Court concluded 
that the term "definite" was qualitative in character.  In 
an opinion dated in November 1993, VA General Counsel held 
that "definite" should be construed as "distinct, 
unambiguous and moderately large in degree."  O.G.C. Prec. 
9-93 (Nov. 9, 1993).

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent rating evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

When the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with the 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  
(effective prior to November 7, 1996).  

Effective November 7, 1996, the rating criteria for mental 
disorders was amended.  Under the revised rating criteria, a 
30 percent evaluation is warranted when occupational and 
social impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  (effective on 
November 7, 1996).

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the veteran will apply.  Karnas, 
supra.

A VA psychiatric examination was conducted in February 1995.  
At that time the veteran complained of being tense.  He 
disliked mixing with people.  He reported difficulty in 
sleeping.  He stated that he was not really too depressed.  
He was afraid to be around guns because he might get 
depressed and kill himself.  He had been employed 22 years 
with the Post Office.  He had been married to his second wife 
for 17 years and he had no children.  

The examination showed that the veteran's mood was mildly 
depressed, as was his affect.  He denied hallucinations and 
there were no identifiable delusions.  He denied suicidal and 
homicidal thoughts.  He was oriented to person, place, 
situation, and time.  Remote, recent, and immediate recall 
were good.  Judgment to avoid common danger was adequate.  
Insight was unremarkable.  The diagnosis was anxiety 
disorder, not otherwise specified.  

The veteran was hospitalized at a VA medical facility in 
February 1996 for psychiatric problems.  He was discharged in 
March 1996 with final diagnoses to include substance abuse 
and rule out depression.  It was also noted that Global 
Assessment of Functioning (GAF) testing at admission was 
measured at 60, and at 75 upon discharge.

The veteran was readmitted to a VA medical facility in March 
1996 for psychiatric complaints.  He was discharged in May 
1996 with final diagnoses, to include included a diagnosis of 
PTSD and history of alcohol and marijuana abuse.  It was also 
noted that GAF testing at admission was measured at 60, and 
at 80 upon discharge.

The veteran underwent a VA psychiatric examination in June 
1996.  At that time he admitted to audio hallucinations.  He 
admitted to a remote history of homicde attempts.  He denied 
recent thoughts of homicide.  He had a remote history of 
suicide attempt.  He admitted to dreaming about his wartime 
experiences three to four time a week.  He had two years of 
college and was employed by the Post Office.  He indicated 
that sudden loud noises startled him.    He reported that 
crowds made him nervous.  

The examination showed that his speech was mildly pressured.  
There was no flight of ideas or looseness of associations.  
His mood was anxious and depressed as was his affect.  He 
denied hallucinations and there were no identifiable 
delusions.  He denied suicidal and homicidal thoughts.  He 
was oriented to person, place, situation, and time.  Remote, 
recent, and immediate recall were good.  Judgment to avoid 
common danger was adequate.  Insight was adequate.  Diagnoses 
were PTSD, dysthymic disorder, and alcohol and cannabis 
abuse.  A GAF score was not provided.

The veteran was hospitalized in a VA medical facility for 
approximately one month in November and December 1996.  The 
discharge summary included a diagnosis of chronic PTSD, 
nicotine dependence, and marijuana abuse.  It was also noted 
that a GAF testing score of 60 was supplied.  

A VA psychiatric examination was conducted in January 1997.  
The examination report indicates that the veteran was taking 
Zoloft, Inderal, and Lithium.  The veteran reported that he 
was not doing very good. He had a lot of depression.  He 
dreamed about his wartime experiences nightly.  He rarely 
experienced auditory hallucinations.  He ruminated about 
combat 4 or 5 times a day.  Crowd made him nervous.  Sudden 
loud noises made him jump or duck.  He reported that he had 
been married twice.  

The examination showed that his speech was mildly pressured.  
There was no flight of ideas or looseness of associations.  
His mood was anxious and depressed, as was his affect.  He 
denied hallucinations and there were no identifiable 
delusions.  He denied suicidal and homicidal thoughts.  He 
was oriented to person, place, situation, and time.  Remote, 
recent, and immediate recall were good.  Judgment to avoid 
common danger was adequate.  Diagnoses included PTSD and 
alcohol abuse and dependence.  A GAF score was not provided 
by the examiner.  

A lay statement received in June 1998 from the veteran's wife 
indicates that, upon his return from Vietnam, the veteran was 
very anger and had an uncontrollable temper.  She added that 
he would also have nightmares and flashbacks about the war.  

Received in June 1998 were records pertaining to the 
veteran's employment with the Post Office, to include leave 
and disciplinary records.  These records indicate that the 
veteran had over 25  years of service.  Several employment 
suspension notices, dated between 1974 and 1976 are of 
record.  A letter of warning, dated in September 1996, 
informed the veteran that he was not meeting the attendance 
requirements of his position as a mail handler.  This 
document shows that the veteran was tardy on numerous 
occasions during 1996.

A VA psychiatric examination was conducted in August 1998.  
The report indicates that the veteran was currently taking 
certain medications, to include Zoloft, Trazodene, and 
Inderal.  The veteran complained of being deeply depressed.  
He stated that he did not sleep or eat well. He avoided 
people.  He stated that he dreamed about wartime experiences 
nightly and that he rarely experienced auditory 
hallucinations.  He also reported that he ruminated about 
combat 4 to 5 times per week.  He avoided movies about 
Vietnam.  He stated that sudden load noises made him duck or 
jump.  He denied recent homicidal thoughts.  He reported that 
he had been suspended from work in March 1998 but he planned 
to return to work soon.  He last used alcohol in December 
1997 and cannabis in February 1998.

The examination revealed fluent speech without flight of 
ideas or looseness of associations.  Mood and affect was 
described as depressed.  The veteran denied hallucinations 
and homicidal or suicidal thoughts, and expressed no 
identifiable delusions.  He was precisely oriented to person, 
place, situation, and time.  Remote, recent, and immediate 
recall was described by the examiner as good.  Judgment to 
avoid common danger was also described as adequate.  
Abstracting ability was described as adequate and insight was 
noted to be fair.  The examiner noted that the veteran 
appeared to be moderately impaired in his ability to relate 
to others, to sustain gainful activity, and to concentrate 
and to persist in work-related activity.  The diagnosis was 
PTSD. A GAF score of 65 was assigned.  The examiner stated 
that the claims folder had been reviewed.   

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  The VA examiner, in the VA 
examination report dated in August 1998, assigned the veteran 
a GAF of 65.  A GAF of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  It is additionally noted that 
other evidence of record, including the reports of VA 
hospitalizations, discussed above, and dated in 1996, 
contained GAF score findings of between 60 and 80.  A GAF of 
60 is defined as moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  A 
GAF score of 71 to 80, is for application if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements, together with the statement submitted from his 
wife in June 1998, must be viewed in conjunction with the 
objective medical evidence.  

In this regard, the record indicates that the veteran has had 
problems at work in the Post Office and was on a leave of 
absence reportedly beginning in March 1998.  However, this 
information was considered by the examiner during the recent 
VA examination.  At that time, the examiner indicated that 
the veteran's PTSD resulted him moderate impairment in his 
ability to relate to others, to sustain gainful activity, and 
to concentrate and to persist in work-related activity.  
Additionally, the examiner further assigned a GAF score of 
65, which is indicative of mild symptoms.  

The recent VA examination did not reveal findings, which 
satisfy the criteria for considerable social and industrial 
impairment under the old rating criteria or for a 50 percent 
rating under the new criteria.  While his mood and effect was 
described as depressed, his speech was not impaired and he 
was responsive.  Additionally, there was no impairment of his 
thought process.  Also, there was no indication of loss of 
contact with reality.  Furthermore, his memory was intact and 
insight and judgment were fair.  

Additionally, while the veteran was hospitalized for several 
months during 1996, the record does not indicate any 
subsequent periods of hospitalization.  

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board that a rating in excess of 30 percent for PTSD, 
with alcohol abuse and dependence, is not warranted.  

The evidence does not show that the PTSD results in 
considerable social and industrial impairment.  Additionally, 
the evidence does not the presence reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board also points out that the 30 percent disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the appeal 
period of the veteran's current claim.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD more nearly approximate 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (1998).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. § 4.3 (1998).


ORDER

Entitlement to an increased rating in excess of 30 percent 
for PTSD, with alcohol and dependence, is denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


